DETAILED ACTION
This office action is in response to the application filed on 3/9/2020.  Claim(s) 1-22 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: 	a.	The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b)  
Examiner’s Note – Allowable Subject Matter
Claims 11-12, and 19 are objected to as being allowable, but remain dependent upon a rejected claim and would otherwise be allowable if incorporated into the independent claim along with any intervening claims.  The remaining Claims overcome the prior art and would otherwise be allowable if made to overcome the 35 USC 101 rejection below.
Claim Objections
Claim(s) 11 is/are objected to because of the following informalities: The examiner suggests the following corrections:Claim 11:
Replacement of "config" with "configuration".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 1-10, 13-18 and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.  The analysis is as follows: Step 1: Claims 1-8 and 12 are directed to a system.  Claims 13-18 are directed to a method and claims 20-22 are directed to a non-transitory computer readable medium.Step 2A Prong 1: Claims 1, 13, and 20 recite mental processes.  The limitations of “determining whether each of the records in a dataset is unique in its entirety or with regards to subsets of columns that comprise the record; compares entire records and subsets of columns from at least two input datasets to determine the level of similarity in terms of data reproduction or overlap that exists; that measures statistical characteristics that capture information about input datasets, the captured information used to determine the level of re-identification risk the input datasets contain; and a quantifying contextual factors via weighting and producing a single context-centric score; and identifying mitigating measures to reduce the privacy-risks by taking into account the factors that are contributing to higher risk” of claim 1 and similar limitations in claims 13 and 20 are mental processes.  This is actually a task that humans perform before clever computers can be adapted to perform this task.  The claims are written in a degree on generality, that one cannot argue that a rudimentary example cannot be made that could be performed by the mind.  For example, El Eman et al. (US 2011/0258206 A1) Figure 3 provides an example which the claimed method can be performed on pen and paper.  Claims 3, 5-6, 8-10, 15, 17, 21, and 22 further clarify the identified mental processes.  Step 2A Prong 2: The judicial exception is not integrated into a practical application.  Claim 1 recites a generic inputting and outputting step which is a broadly recited data gathering and outputting steps which are extra solution activities that does not integrate the judicial exception into a practical application.  These steps are also recited in independent claims 13 and 20.  Claims 2, 4, 7, 8, 14, 16, 17, and 18 recite various extra solution activities related to outputting the data. Accordingly, these limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea with information being ephemerally manipulated and is mental process.
	Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, generic computing components are recited for inputting, outputting and as well as processing through engines does not integrate the judicial exception into a practical application.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.  	Examiner notes that the non-rejected claims implement the identified mental processes into a practical application.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435